DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,756,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is anticipated in the conflicting patent claims 1 and 4.

4.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,756,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 10 is anticipated in the conflicting patent claims 1 and 5.

18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 (or) 1 and 5 of U.S. Patent No. 10,756,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 18 is a method claim which is depending on the controlling of the varainductor in the conflicting patent claims 1 and 4 (or) 1 and 5.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,954,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is anticipated in the conflicting patent claims 1 and 2.

7.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,954,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 10 is anticipated in the conflicting patent claims 1 and 3.

8.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 (or) 1 and 3 of U.S. Patent No. 9,954,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 18 is a method claim which is depending on the controlling of the varainductor in the conflicting patent claims 1 and 2 (or) 1 and 3.

1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 9,478,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is anticipated in the conflicting patent claims 13 and 14.

10.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. 9,478,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 10 is anticipated in the conflicting patent claims 13 and 15.

11.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 (or) 13 and 15 of U.S. Patent No. 9,478,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 18 is a method claim which is depending on the controlling of the varainductor in the conflicting patent claims 13 and 14 (or) 13 and 15.

12.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,812,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is anticipated in the conflicting patent claims 1 and 2.

13.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,812,251. Although the claims at the instant claim 10 is anticipated in the conflicting patent claims 1 and 3.

14.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 (or) 13 and 15 of U.S. Patent No. 9,812,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 18 is a method claim which is depending on the controlling of the varainductor in the conflicting patent claims 1 and 2 (or) 1 and 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Richard Tan/Primary Examiner 2849